Mr. Justice Figueras
delivered the opinion of the court.
Attorney Fernando Vázquez, acting on behalf of Maria Moreno et al., filed a memorandum of costs and disbursements amounting to 116.28 pesos incurred in-the action prosecuted against them by Julio Osvaldo Abril, for the recovery of property and damages.
Counsel for Abril contested the motion to recover payment thereof, alleging:
First. That the memorandum was not filed within, the time prescribed by law, and that the service of notice, by the de-lfv ery of a copy, was void, because it had been made by counsel for the defendant, a person interested in this matter;
Second. That an appeal may still be taken from the judgment of this Supreme Court of November 25, 1907; and
*506Third. That, should the allegations set out in the two preceding paragraphs be overruled, it is submitted that the-memorandum does not conform to the requirements of the law, because it contains unnecessary items and it is not stated that they are correct and that the expenditures were necessarily incurred in the action or proceedings.
After these motions had been argued, the judge of the District Court of Mayagiiez rendered the following decision:
“After the judgment had been affirmed by the Supreme Court of the Island and a certified copy thereof had been received in this court, counsel for the plaintiff, who had previously filed a memorandum of costs and expenses incurred in this action, filed a motion that said memorandum be approved and that an order issue to the district court for the execution of the judgment rendered in said cause, including the costs in the writ. Notice of this motion having been served on the defendants the latter filed a petition contesting said motion on the grounds herein set forth. After the matter had been heard in open court, with the attendance of the attorneys for the parties litigant who made oral 'arguments, the court holds that the memorandum of costs and expenses presented by Attorney Fernando Vázquez is correct, and that the affidavit of said attorney is good, liavihg been made in accordance with the statute, and that the said memorandum was presented in due time; that a sworn bill of costs properly presented, as in this case, is prima facie evidence of the fact that they have been incurred in the proceedings; that there is no conflict in the evidence,, because no counter affidavit has been presented nor any motion filed for a taxation of the costs; that the judgment rendered by the Supreme Court in this case is final for the purposes of its execution, and that the items making up the costs and expenditures have not been specifically denied nor objected to; therefore, on these grounds, the court gives its approval to the said memorandum of costs and expenditures, and orders that it be embodied in the judgment for its collection.
“Mayagiiez, P. R., January 11, 1908.— (Signed) Isidoro Soto Nussa, Judge of the District Court.”
An application for a reconsideration of this order was made, but on the grounds stated therein it was sustained in every respect by an order entered under date of January 15, 1908.
*507Thereupon an appeal to tliis Supreme Court was taken on the following day by the objecting party, Julio Osvaldo Abril, who appeared and filed a brief praying that the order of January 11, 1908, be set aside.
The respondent maintains that an appeal does not lie from this order. We are of the opinion that this is a special order made after a final judgment, because although it is true that in the latter the costs were taxed against Julio Osvaldo Abril, it is a fact that no specific sum for costs was stated, as is now done in the order, and it is evident that the total amount and each individual item were not the subject of discussion at the trial, nor were they decided by the judgment then rendered.
Consequently, an appeal lies from this decision, in accordi ance with the provisions of the third subdivision of section 295 of the Code of Civil Procedure.
But the order appealed from is just in every respect, because we do not see that any of the errors alleged in this Supreme Court, which are substantially the same as those alleged at the time the objections to the memorandum were raised in the Mayagiiez court, have been committed.
For these reasons it should be affirmed, with the costs of this appeal against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández, MacLeary and Wolf concurred.